                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             EUREKA DIVISION

                                   7

                                   8       MIGUEL CARLOS PATRICIO,                             Case No. 18-cv-02896-RMI
                                   9                       Plaintiff,
                                                                                               ORDER ON CROSS MOTIONS FOR
                                  10                v.                                         SUMMARY JUDGMENT
                                  11       COMMISSIONER OF SOCIAL                              Re: Dkt. Nos. 22, 23, 24
                                           SECURITY,
                                  12
Northern District of California




                                                           Defendant.
 United States District Court




                                  13

                                  14             Plaintiff, Miguel Carlos Patricio, seeks judicial review of an administrative law judge

                                  15   (“ALJ”) decision denying his application for benefits under Title XVI of the Social Security Act.

                                  16   Plaintiff’s request for review of the ALJ’s unfavorable decision was denied by the Appeals

                                  17   Council, thus, the ALJ’s decision is the “final decision” of the Commissioner of Social Security,

                                  18   which this court may review. See 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties have consented to

                                  19   the jurisdiction of a magistrate judge (dkts. 3 & 12), and both parties have moved for summary

                                  20   judgment (dkts. 22, 23 & 34).1 For the reasons stated below, the court will grant Plaintiff’s

                                  21   amended motion for summary judgment and will deny Defendant’s motion for summary

                                  22   judgment.

                                  23                                            LEGAL STANDARD

                                  24             Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27

                                  28   1
                                           Plaintiff filed a Motion for Summary Judgment (dkt. 22) and an Amended Motion (dkt. 23).
                                   1   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                   2   evidence is “more than a mere scintilla but less than a preponderance; it is such relevant evidence

                                   3   as a reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108

                                   4   F.3d 978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported

                                   5   by substantial evidence,” a district court must review the administrative record as a whole,

                                   6   considering “both the evidence that supports and the evidence that detracts from the

                                   7   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   8   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   9   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                  10                                           PROCEDURAL HISTORY

                                  11             Plaintiff initially filed applications for Title XVI benefits, which were denied at hearings on

                                  12   March 5, 2010, and on November 29, 2012. See Administrative Record “AR”2 at 50 & 60. On June
Northern District of California
 United States District Court




                                  13   25, 2013, Plaintiff filed another application for benefits alleging an onset date of December 1,

                                  14   2012. AR at 20. The ALJ denied the application on February 7, 2017, finding that Plaintiff had not

                                  15   sufficiently rebutted the presumption of continuing non-disability pursuant to Social Security

                                  16   Acquiescence Ruling (AR) 97-4(9) and Chavez v. Bowen, 844 F.2d 691 (9th Cir. 1988). Id. at 20-

                                  17   27. The Appeals Council denied Plaintiff’s request for review on March 19, 2018. Id. at 1-6.

                                  18                               SUMMARY OF THE RELEVANT EVIDENCE

                                  19             When he filed his most recent application for benefits, Plaintiff was 49 years old and had

                                  20   suffered chronic homelessness for the previous 20 years. AR at 20 & 482. In his application for

                                  21   disability, Plaintiff alleged that he suffered from the following physical and mental impairments:

                                  22   back and neck pain, fibromyalgia, hernia, kidney problems, cyst in kidney, migraines, chemical

                                  23   sensitivity, neurological problems, anxiety, depression, Somatic Symptom Disorder, and

                                  24   Personality Disorder. Id. at 20, 97-101, 108-13, 216-28, 182-92, 241, 269, 426-27, 482. Plaintiff

                                  25   presented many of these impairments at a hearing before an ALJ in support of his application for

                                  26   benefits in 2012, following which the ALJ issued an unfavorable decision that included a finding

                                  27

                                  28   2
                                           The AR is independently paginated and is generally filed along with the Answer. See (dkt. 18).
                                                                                              2
                                   1   that Plaintiff suffered the following severe impairments: degenerative disc disease, degenerative

                                   2   joint disease, a major depressive disorder, and marijuana dependence. Id. at 53.

                                   3           After that hearing, Plaintiff filed a new application for benefits, in which he presented new

                                   4   evidence in support of the additional impairments of an anxiety disorder, Somatic Symptom

                                   5   Disorder, and Personality Disorder. Specifically, in April of 2014, agency examiner Jodi D.

                                   6   Snyder, PsyD, diagnosed Plaintiff with Depressive Disorder, Major Depressive Disorder, Anxiety

                                   7   Disorder, and GAD. Id. at 427. On August 27, 2014, Plaintiff was examined by Elizabeth Walser,

                                   8   MSW, Psy.D. and Lesleigh Franklin, PhD, who diagnosed Plaintiff with Major Depressive

                                   9   Disorder, without Psychotic Features; Somatic Symptom Disorder, Persistent, Severe; Other

                                  10   Specified Personality Disorder, with Mixed Personality Features; and Allergies, Unspecified. Id. at

                                  11   488. Dr. Franklin prescribed Baclofen for muscle spasms, Amitriptyline for depression and pain,

                                  12   Loratadine for allergies, Montelukast for bronchoconstriction, Fluticasone nasal spray, and Ibuprofen
Northern District of California
 United States District Court




                                  13   for pain. Id. at 483.

                                  14        THE FIVE-STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                  15           A person filing a claim for social security disability benefits (“the claimant”) must show

                                  16   that she has the “inability to do any substantial gainful activity by reason of any medically

                                  17   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                  18   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909. The ALJ must consider all evidence in

                                  19   the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five-

                                  20   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                  21   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                  22   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  23   Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step sequential

                                  24   evaluation process. AR at 20-27. At Step One, the claimant bears the burden of showing he has not

                                  25   been engaged in “substantial gainful activity” since the alleged date the claimant became disabled.

                                  26   See 20 C.F.R. § 416.920(b). If the claimant has worked and the work is found to be substantial

                                  27   gainful activity, the claimant will be found not disabled. See id. The ALJ found that Plaintiff had

                                  28   not engaged in substantial gainful activity since the application date. AR at 22.
                                                                                         3
                                   1          At Step Two, the claimant bears the burden of showing that he has a medically severe

                                   2   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                   3   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                   4   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                   5   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                   6   ALJ found that Plaintiff suffered from the following severe impairments: degenerative disc

                                   7   disease; degenerative joint disease; affective disorders diagnosed as a depressive disorder and

                                   8   anxiety disorder. AR at 23.

                                   9          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                  10   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                  11   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant

                                  12   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,
Northern District of California
 United States District Court




                                  13   the ALJ assesses the claimant’s residual functional capacity (“RFC”) and proceeds to Step Four.

                                  14   See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff did not have an impairment or

                                  15   combination of impairments that met or medically equaled one of the listed impairments. AR at 23.

                                  16   Next, the ALJ determined that Plaintiff retained the RFC “to perform light work . . . with

                                  17   occasional bilateral overhead reaching,” with an ability to “perform simple routine tasks equating

                                  18   to unskilled work with occasional public contact.” Id. at 24.

                                  19          At Step Four, the ALJ determined that Plaintiff had no past relevant work, but upon

                                  20   considering Plaintiff’s age, education, work experience and RFC, and with the aid of the Medical-

                                  21   Vocational Guidelines, the ALJ determined that Plaintiff could perform some “jobs that exist in

                                  22   significant numbers in the national economy.” Id. at 26. Thus, the ALJ found that Plaintiff “ha[d]

                                  23   not been under a disability, as defined in the Social Security Act, at any time since June 25, 2013,

                                  24   the date on which the application was filed.” Id. at 27.

                                  25                                         ISSUES PRESENTED

                                  26          Plaintiff presents nine questions for this court’s review: “(1) Was the ALJ’s finding that

                                  27   Plaintiff did not rebut a presumption of non-disability based on substantial evidence?”; (2) “Did

                                  28   the ALJ err in ignoring Somatic Symptom Disorder and Personality Disorder?”; (3) “Did the ALJ
                                                                                         4
                                   1   fail to evaluate Plaintiff’s Anxiety Disorder?”; (4) “Did the ALJ err by failing to evaluate

                                   2   Plaintiff’s impairments in combination?”; (5) “Was the ALJ’s rejection of the examining and

                                   3   treating source medical opinions based on substantial evidence?”; (6) “Did the ALJ err in

                                   4   evaluating Plaintiff’s credibility?”; (7) “Was the ALJ’s residual functional capacity finding based

                                   5   on substantial evidence?”; (8) “Did the ALJ err by failing to consult a vocational expert?”; and (9)

                                   6   “Should the Court remand for payment of benefits or further proceedings?”

                                   7                                              DISCUSSION

                                   8          Many, if not all, of Plaintiff’s arguments in support of reversal are related or otherwise

                                   9   affected by the first issue presented; the ALJ’s finding that Plaintiff did not rebut the presumption

                                  10   of non-disability. “A prior administrative finding of non-disability gives rise to a presumption of

                                  11   continuing non-disability that can only be overcome if the claimant proves ‘changed

                                  12   circumstances’ indicating a more severe condition.” Johnson v. Berryhill, No. 16-CV-01332-JCS,
Northern District of California
 United States District Court




                                  13   2017 WL 3670025, at *16 (N.D. Cal. Aug. 24, 2017) (citing Chavez v. Bowen, 844 F.2d 691, 693

                                  14   (9th Cir. 1988)). “Similarly, ‘a previous ALJ’s findings concerning residual functional capacity,

                                  15   education, and work experience are entitled to some res judicata consideration and such findings

                                  16   cannot be reconsidered by a subsequent judge absent new information not presented to the first

                                  17   judge.’” Id. (quoting Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008) (applying

                                  18   Chavez, 844 F.2d at 694)). This is what is commonly referred to as the Chavez presumption. See

                                  19   Chavez, 844 F.2d at 693 (“The claimant, in order to overcome the presumption of continuing

                                  20   nondisability arising from the first administrative law judge’s findings of nondisability, must

                                  21   prove ‘changed circumstances’ indicating a greater disability.”); see also, Social Security

                                  22   Acquiescence Ruling 97-4(9). In the present case, the ALJ determined that Plaintiff

                                  23   had not sufficiently rebutted the presumption of continuing non-disability that attached to his

                                  24   unsuccessful application in 2012. AR at 20.

                                  25          Plaintiff contends that this was error because “the ALJ fail[ed] to note that, in addition to a

                                  26   change of age category, the Plaintiff had also been diagnosed with additional mental impairments

                                  27   since the prior ALJ decision, including anxiety disorder, somatic symptom disorder and

                                  28   personality disorder.” Pl.’s Am. Mot. (dkt. 23) at 8. While the ALJ did find Plaintiff’s anxiety
                                                                                         5
                                   1   disorder to be a severe impairment, the ALJ makes no mention of Plaintiff’s diagnoses of somatic

                                   2   symptom disorder and personality disorder. Indeed, the ALJ stated that “[t]he above impairments

                                   3   are the same impairments found to be severe in the most recent ALJ decision, with the exception of

                                   4   marijuana dependence,” even though the previous ALJ decision did not mention an anxiety disorder.

                                   5   AR at 23. Thus, the ALJ’s decision finds an additional impairment, fails to address two new diagnoses,

                                   6   and then incorrectly states that the current severe impairments are the same as the previously found

                                   7   severe impairments.

                                   8           The Commissioner addresses this by conceding that “the addition of an additional severe

                                   9   impairment would constitute changed circumstances under Chavez and AR 47-4(9),” but offers that

                                  10   “any error in applying the continuing non-disability presumption is harmless because the ALJ properly

                                  11   considered Plaintiff’s anxiety disorder in the new decision.” Def.’s Mot. (dkt. 34) at 3. The

                                  12   Commissioner does not point the court to any passage reflecting the ALJ’s consideration of Plaintiff’s
Northern District of California
 United States District Court




                                  13   anxiety disorder. Instead, the Commissioner argues “that while the ALJ found a severe impairment of

                                  14   affective disorders as depressive disorder and anxiety disorder – the previous ALJ found severe

                                  15   impairments of depressive disorder without psychotic symptoms,” that “Plaintiff’s anxiety is indeed

                                  16   related to his affective disorder of depression,” and that “[t]here is no significant difference with

                                  17   Plaintiff’s anxiety and depression from the prior decision to warrant changed circumstances.” Id. Thus,

                                  18   on the one hand the Commissioner admits that an additional severe impairment would constitute

                                  19   “changed circumstances” under Chavez, while asserting that any error is harmless because the ALJ

                                  20   addressed the additional impairment in his decision, while on the other hand, the Commissioner argues

                                  21   that the additional severe impairment provides no significant difference to warrant “changed

                                  22   circumstances.”

                                  23           The first question before the court is whether Plaintiff established “changed circumstances”

                                  24   indicating a greater disability. “The presumption of non-disability does not apply if the claimant

                                  25   proves ‘a change in the claimant’s age category . . . an increase in the severity of the claimant’s

                                  26   impairment(s), the alleged existence of an impairment(s) not previously considered, or a change in the

                                  27   criteria for determining disability.’” Regina B. v. Berryhill, No. CV 16-5096-SP, 2019 WL 1242839, at

                                  28   *3 (C.D. Cal. Mar. 15, 2019) (quoting SSAR 97-4(9)). Accordingly, the finding of an additional severe
                                                                                            6
                                   1   impairment was a “changed circumstance,” which means that the ALJ erred in failing to find that

                                   2   Plaintiff rebutted the non-disability presumption. The Commissioner’s argument that there is no

                                   3   difference between the previous ALJ’s finding of only depressive disorder and the current ALJ’s

                                   4   finding of a depressive disorder and anxiety disorder because they are “related” is unavailing. Plaintiff

                                   5   presented new evidence of an anxiety disorder, including evidence from Drs. Franklin and Walser, as

                                   6   well as the findings by consultative examiner Dr. Snyder. Indeed, as stated above, the ALJ specifically

                                   7   mentioned Dr. Snyder’s diagnosis of an anxiety disorder. AR at 25. That the anxiety disorder was

                                   8   significant and distinct is evident by the ALJ finding it to be a separate severe impairment and

                                   9   discussing it as a separate diagnosis, stating: “Dr. Snyder diagnosed depressive disorder and an anxiety

                                  10   disorder.”3 Id. Whether or not Plaintiff’s disorders are related in that they stem from the same

                                  11   circumstances or other impairments, they are separate and distinct disorders that were determined to be

                                  12   severe and should have been evaluated individually and in combination with Plaintiff’s other
Northern District of California
 United States District Court




                                  13   impairments.

                                  14             The ALJ’s error was not harmless because the application of the presumption of non-disability

                                  15   improperly affected the formulation of the RFC. In making the RFC determination, the ALJ

                                  16   specifically stated that “[i]n sum, the above [RFC] assessment is supported by the relevant factors, the

                                  17   Chavez presumptions and the weight of the evidence now of record.” Id. at 26. That application of the

                                  18   Chavez presumption permeates the ALJ’s RFC determination. For example, the ALJ rejected the

                                  19   opinion of Drs. Franklin and Walser in favor of the opinion of Dr. Snyder “to the extent consistent

                                  20   with the record as a whole and with the residual functional capacity found here in and by the prior

                                  21   ALJ.” Id. at 25 (emphasis added). Thus, the ALJ continued to give deference to the previous RFC

                                  22   determination, even though that determination did not account for the “changed circumstances.” The

                                  23   error is compounded then by the ALJ’s rejection of the treating physicians’ opinions, in part, on the

                                  24   basis that they were inconsistent with Dr. Snyder’s opinion. Id. Moreover, the ALJ’s assignment of

                                  25   controlling weight to Dr. Snyder and the rejection of Dr. Franklin are both based in part on their

                                  26   consistency, or lack thereof, with the “record as a whole.” Id. Regarding Plaintiff’s affective disorders,

                                  27

                                  28   3
                                           Dr. Snyder listed “anxiety Disorder” as a separate Axis I diagnosis. AR at 425-28.
                                                                                              7
                                   1   there is no other evidence of record (outside of Drs. Snyder, Franklin, and Walser’s opinions) other

                                   2   than the previous ALJ decision, thus the ALJ must have relied on the previous ALJ decision.

                                   3           Moreover, the only other reason given by the ALJ for rejecting Drs. Walser and Franklin’s

                                   4   opinions, is that they appeared “to be based in large part upon the claimant’s subjective reports.”

                                   5   Id. at 25. However, as Plaintiff points out: “the Walser/Franklin 2.5 hour evaluation (AR 484) was

                                   6   based on nine separate psycho-diagnostic procedures, including five standardized psychological tests,

                                   7   a clinical interview, a general symptom inventory and a records review. AR 481. The evaluation of

                                   8   Drs. Walser and Franklin also included an extensive report and interpretation of Plaintiff’s test scores.

                                   9   AR 484-88.” Pl.’s Reply (dkt. 37) at 10. The court finds then that the ALJ’s rejection of the treating

                                  10   physicians and the assignment of controlling weight to the consultative examiner was not based on

                                  11   substantial evidence. See Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (“If the ALJ wishes to

                                  12   disregard the opinion of the treating physician, he or she must make findings setting forth specific,
Northern District of California
 United States District Court




                                  13   legitimate reasons for doing so that are based on substantial evidence in the record.”) (quoting Murray

                                  14   v. Heckler, 722 F.2d 499, 501 (9th Cir. 1983)).

                                  15           Turning to Plaintiff’s assertion that the ALJ erred at Step Two by failing to find Plaintiff’s

                                  16   diagnoses of somatic and personality disorders as severe impairments. The Commissioner responds to

                                  17   Plaintiff’s assertion by stating that “[t]he only reference to Plaintiff’s somatic symptom disorder and

                                  18   personality disorder is found in the 2014 psychological evaluation by Lesleigh Franklin, Ph.D.”; and

                                  19   that the ALJ properly rejected Dr. Franklin’s opinion. Def.’s Mot. (dkt. 34) at 5. Having established

                                  20   that the rejection of Dr. Franklin’s opinion was not supported by substantial evidence, the court also

                                  21   finds that the ALJ erred in not at least addressing Plaintiff’s somatic and personality disorders

                                  22   diagnoses at Step Two. This error at Step Two, much like the ALJ’s Chavez determination, affects the

                                  23   entirety of the sequential determination. See e.g. Crain v. Berryhill, No. 16-CV-06292-RMI, 2018

                                  24   WL 707511, at *4 (N.D. Cal. Feb. 5, 2018); Richard v. Colvin, No. C13-6055 RBL, 2015 WL

                                  25   2085610, at *4 (W.D. Wash. May 5, 2015)(“The ALJ’s failure to address plaintiff’s . . .

                                  26   disorder[s] at Step Two indicates that the ALJ may not have accounted for all of plaintiff's

                                  27   impairments during subsequent steps of the sequential evaluation process.”).

                                  28           Like the Chavez court, this court finds that the ALJ’s error with regard to the presumption
                                                                                           8
                                   1   of continuing non-disability must result in a remand for further proceedings based on Plaintiff’s

                                   2   rebuttal of the presumption.

                                   3                                            CONCLUSION

                                   4          For the reasons stated above, the court GRANTS Plaintiff’s amended motion for summary

                                   5   judgment, DENIES Defendant’s motion for summary judgment, and REMANDS this matter for

                                   6   further proceedings in accordance with this Order.

                                   7          A separate judgment will issue.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 25, 2019

                                  10

                                  11
                                                                                                   ROBERT M. ILLMAN
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
